Citation Nr: 18100206
Decision Date: 03/29/18	Archive Date: 03/29/18

DOCKET NO. 14-36 481
DATE:	March 29, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	1
 
REMANDED ISSUE
Entitlement to service connection for patellar tendinosis of left knee, to include as secondary to service-connected patellar tendinosis of the right knee is remanded for additional development.
The Veteran served on active duty with the United States Navy from May 1993 to July 1999.
This matter comes before the Board of Veterans Appeals (Board) from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  
In October 2017, the Veteran presented testimony at Travel Board hearing.  A transcript of the hearing is of record.  
REMAND
Regrettably, a remand is necessary in this case to ensure that there is a complete record upon which to decide the Veterans claim so that he is afforded every possible consideration.  
The Veteran seeks service connection for patellar tendinosis of left knee, to include as secondary to service-connected patellar tendinosis of the right knee.  The Veteran contends that, during service, he suffered an injury to his left knee while playing basketball.  He also asserts that the condition of his left knee has worsened due to over-compensation related to his service-connected right knee disability. 
In an October 2017 hearing before the undersigned Veterans Law Judge, the Veteran described current symptoms including locking and buckling of the left knee.  He regularly wears bilateral knee braces to aid with ambulation.  The Veteran stated that he is unable to stand for extended periods and has an increased risk of falls due to his condition. 
Review of service treatment records reveals that the Veteran received treatment in March 1999 following complaints of pain, throbbing, and popping in the left knee.  On examination, there was no evidence of deformity or tenderness to the lateral patellar tendon area.  Draw sign, medial and lateral stress tests revealed negative results.  X-ray films were also negative for any breaks or fractures.  The Veteran was diagnosed with a sprain of the left knee.  He was prescribed Motrin to treat his pain.
Post service, the Veteran reported a surgical repair of the patellar tendon of the left knee in 2008.
In an August 2011 opinion, a VA examiner opined that it was less likely than not the Veterans left knee condition was caused by or related to his right knee condition.  In support of the aforementioned conclusion, the examiner suggested that the Veterans left knee condition was related to his prior surgery in 2008. 
The Board finds that the medical opinion of record is inadequate to decide the claim, however, as it does not address the issue of direct service connection or the aggravation prong of secondary service connection.  Accordingly, a new VA examination and opinion are warranted.    
This matter is REMANDED for the following action:
1.   Schedule the Veteran for a VA examination to assess the nature and etiology of his patellar tendinosis of the left knee, to include as secondary to service-connected patellar tendinosis of the right knee.  The entire claims file, to include a complete copy of this REMAND and all evidence relevant to the examiners review, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veterans documented history and all lay assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.
The examiner should clearly identify all current disabilities of the Veterans left knee.  Then, with respect to each such diagnosed disability, the physician should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset during or is otherwise related to service.
The examiner must specifically opine as to whether any current disability of the left knee is caused or aggravated by the Veterans service connected right knee disability.  
The examiners attention is called to the Veterans lay statements regarding an in-service injury to the left knee and service treatment records which reference treatment and a diagnosis of a left knee strain in March 1999.  
The physician should take into account all prior medical evidence and conclusions.  Also, the examiner is invited to review and consider all lay statements of record, to include the Veterans complaints of pain in the left knee as due to over compensation for his service-connected right knee.  
A complete rationale must be offered for all opinions.
2.  After completing any required development, to include as noted above, the Veterans claim should be re-adjudicated.  If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).
 
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	N. Whitaker, Associate Counsel

